                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

KEVIN COVINGTON,                                  )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )            No. 4:18-CV-1667-AGF
                                                  )
CARLINA STUCKEY-PARCHMON, et al.,                 )
                                                  )
               Defendants.                        )


                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s motion (ECF No. 28) for leave to file an

amended complaint and to hold in abeyance Defendant Carlina Stuckey-Parchmon’s motion for

summary judgment until the completion of discovery. The motion and proposed amended

complaint attached thereto was filed with the assistance of appointed counsel.

       Plaintiff seeks to add factual allegations to his Eighth and Fourteenth Amendment claims

against Stuckey-Parchmon, and to add municipal liability claims against three new Defendants:

St. Louis County, Missouri; St. Louis County Justice Services; and Julia Childery, in her official

capacity as director of St. Louis County Justice Services. Plaintiff also seeks to delay resolution

of Stuckey-Parchmon’s early-filed summary judgment motion until Plaintiff has had a chance to

conduct discovery. Stuckey-Parchmon has not responded to Plaintiff’s motion, and the time to

do so has passed.

       Pursuant to Federal Rule of Civil Procedure 15(a)(2), the Court will grant Plaintiff’s

motion for leave to amend in part. The Court will permit the amendment to the extent it adds

factual allegations against Stuckey-Parchmon and adds a municipal liability claim against St.

Louis County. However, the Court will deny leave to amend to add claims against St. Louis
County Justice Services and Childery in her official capacity. The entity known as St. Louis

County Justice Services is not subject to suit. See, e.g., Huntley v. St. Louis Cty. Justice Servs.,

No. 4:17-CV-1772 JMB, 2017 WL 4404466, at *3 (E.D. Mo. Oct. 4, 2017) (citing Ketchum v.

City of West Memphis, Ark., 974 F.2d 81, 82 (8th Cir. 1992) (departments or subdivisions of

local government are “not juridical entities suable as such”)). As to the proposed official-

capacity claim against Childery, “[a] suit against a government officer in his official capacity is

functionally equivalent to a suit against the employing governmental entity,” and is therefore

“properly dismissed . . . as redundant.” Veatch v. Bartels Lutheran Home, 627 F.3d 1254, 1257

(8th Cir. 2010). Plaintiff may proceed on his new municipal liability claim against St. Louis

County only, which is the proper defendant to such a claim.

       Further, the Court will grant in part Plaintiff’s motion to hold the summary judgment

motion in abeyance. The Court agrees that the summary judgment motion is premature and

would be better addressed after Plaintiff has had time to complete some discovery. See Fed. R.

Civ. P. 56(d). But rather than hold the motion in abeyance, the Court will follow the “usual

practice” under Rule 56(d), which is to deny the motion for summary judgment without

prejudice to reapply after Plaintiff has conducted discovery. See 10B Charles Alan Wright &

Arthur R. Miller, et al., Federal Practice and Procedure § 2740 (4th ed.).

       Accordingly,

        IT IS HEREBY ORDERED that Plaintiff’s motion for leave to file a first amended

complaint and to hold in abeyance Defendant’s motion for summary judgment is GRANTED in

part, as set forth above. ECF No. 28. The Clerk of Court shall detach and docket the first

amended complaint, which was attached to the motion for leave (ECF No. 28-1).

       IT IS FURTHER ORDERED that Plaintiff is denied leave to assert claims against St.




                                                 -2-
Louis County Justice Services and Julia Childery in her official capacity, and those claims are

DISMISSED.

       IT IS FURTHER ORDERED that the Clerk shall issue process or cause process to

issue upon the first amended complaint as to defendant St. Louis County, Missouri.

       IT IS FURTHER ORDERED that Defendant Carlina Stuckey-Parchmon’s motion for

summary judgment is DENIED without prejudice. ECF No. 25. This Defendant may reapply

for summary judgment on or after September 16, 2019.



                                                 ________________________________
                                                 AUDREY G. FLEISSIG
                                                 UNITED STATES DISTRICT JUDGE

Dated this 31st day of May, 2019.




                                               -3-
